


Exhibit 10.33

 

POOLING AGREEMENT

 

THIS POOLING AGREEMENT (this “Agreement”) is made as of the 1st day of January,
2011 (the “Effective Date”), by and among (i) Marriott International, Inc., a
Delaware corporation (hereinafter referred to as “Marriott”), (ii) Marriott
Hotel Services, Inc., a Delaware corporation, Residence Inn By Marriott, LLC, a
Delaware limited liability company, Courtyard Management Corporation, a Delaware
corporation, SpringHill SMC, LLC, a Delaware limited liability company, and
Towneplace Management, LLC, a Delaware limited liability company (the entities
named in this clause (ii) each sometimes hereinafter referred to individually as
a “Manager” and collectively as the “Managers”), and (iii) HPT TRS MRP, INC., a
Maryland corporation (hereinafter referred to as “Tenant”).

 

RECITALS:

 

A.            HPTMI Properties Trust, a Maryland real estate investment trust
(“Landlord”) and Tenant are parties to a certain Amended, Restated and
Consolidated Master Lease Agreement dated of even date herewith (the “Lease”)
relating to the properties listed on Exhibit A attached hereto (each a
“Property” and collectively the “Properties”).

 

B.            As of the Effective Date, Tenant has entered into (i) an Amended
and Restated Management Agreement with each applicable Manager with respect to
each Property (each a “Management Agreement” and collectively the “Management
Agreements”), and (ii) an Amended and Restated Franchise Agreement with Marriott
with respect to each Property (each a “Franchise Agreement” and collectively the
“Franchise Agreements”).

 

C.            Each Property that is subject to the Lease and a Management
Agreement shall constitute a “Portfolio Property” and all of such Properties
shall collectively constitute the “Portfolio Properties.”  Any Property with
respect to which a Manager Deconsolidation Event has occurred shall thereafter
no longer be considered a Portfolio Property.

 

D.            Simultaneously with the execution and delivery of this Agreement,
Marriott and Tenant entered into a guaranty agreement (the “Marriott Guaranty
Agreement,” or the “Guaranty Agreement”) pursuant to which, inter alia, Marriott
has agreed to guarantee to Tenant (subject to the terms, conditions and
limitations set forth therein) that Tenant will receive timely payment of a
certain portion of Aggregate Tenant’s Priority with respect to the Portfolio
Properties in certain events, upon terms and conditions set forth in this
Agreement and the Marriott Guaranty Agreement.

 

E.            The parties desire, inter alia, that (i) the revenues generated by
the operations of the Portfolio Properties be pooled for purposes of paying
operating expenses of the Portfolio Properties, fees and other amounts due to
Marriott, the Managers and Tenant, and distributions to various other persons,
and (ii) working capital and reserves of the Portfolio Properties be managed on
a pooled basis, all as hereinafter provided.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Marriott, each Manager, and Tenant hereby covenant and agree as follows:

 

ARTICLE I

DEFINED TERMS

 

1.01                        Definitions.

 

The following capitalized terms as used in this Agreement shall have the
meanings set forth below:

 

“Accounting Period” shall have the meaning, with respect to any Portfolio
Property, given such term in the Management Agreement for such Portfolio
Property.

 

“Additional Manager Advances” shall mean advances made by the Managers and as so
defined in each Management Agreement, together with simple interest at the rate
of nine percent (9%) per annum on the outstanding balance thereof from time to
time.

 

“Additional Marriott Advances” shall mean all advances made by Marriott pursuant
to Sections 3.03, 4.03 (to the extent described therein as deemed Additional
Marriott Advances) and 5.01.B of this Agreement, together with simple interest
at the rate of nine percent (9%) per annum on the outstanding balance thereof
from time to time.

 

“Advance Notice” shall have the meaning set forth in Section 4.03.B.

 

“Affiliate” shall have the meaning set forth in the Management Agreements.

 

“Aggregate Accounting Period Statement” shall have the meaning set forth in
Section 3.01.

 

“Aggregate Amount Funded” shall have the meaning set forth in the Marriott
Guaranty Agreement.

 

“Aggregate Annual Operating Statement” shall have the meaning set forth in
Section 3.02.A.

 

“Aggregate Deductions” shall mean, for any given period, the sum of Deductions
for the Portfolio Properties for such period.

 

“Aggregate First Incentive Management Fee” shall mean, for any given period, an
amount equal to thirty percent (30%) of Aggregate Operating Profit remaining
after deducting amounts paid or payable in respect of Sections 2.02.A(1) and
(2) hereof, payable in accordance with Sections 3.01 and 3.02 hereof.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Gross Revenues” shall mean, for any given period, the sum of Gross
Revenues for the Portfolio Properties for such period.

 

“Aggregate Operating Loss” shall mean, for any given period, a negative
Aggregate Operating Profit for such period.

 

“Aggregate Operating Profit” shall mean, for any given period, an amount equal
to Aggregate Gross Revenues less Aggregate Deductions for such period.

 

“Aggregate Second Incentive Management Fee” shall mean, for any given period, an
amount equal to thirty-seven and one-half percent (37.5%) of Aggregate Operating
Profit remaining after deducting amounts paid or payable in respect of Sections
2.02.A(1) through (4) hereof, payable in accordance with Sections 3.01 and 3.02
hereof.

 

“Aggregate System Fee” shall, during any given Portfolio Fiscal Year (or portion
thereof), be equal to the sum of the System Fees for the Portfolio Properties
for such period.

 

“Aggregate Tenant’s Priority” shall mean, for any given period, the sum of the
Tenant’s Priority for the Portfolio Properties for such period, payable in
accordance with Sections 3.01 and 3.02 hereof; provided, however, effective on
(i) the date the sale of an Exit Hotel is consummated pursuant to the Exit Hotel
Agreement, Aggregate Tenant’s Priority  payable with respect to each Portfolio
Accounting Period for the Portfolio Properties shall be decreased by an amount
equal to the quotient obtained by dividing (a) nine percent (9%) times the
amount of the Exit Hotel Sales Proceeds with respect such sale, by (b) thirteen
(13), and (ii) if applicable, the date an Unsold Initial Exit Hotel is deemed
sold pursuant to the Exit Hotel Agreement, Aggregate Tenant’s Priority payable
with respect to each Portfolio Accounting Period for the Portfolio Properties
shall be decreased by an amount equal to the quotient obtained by dividing
(a) nine percent (9%) times the amount of the “Reserve Price” (as defined in the
Exit Hotel Agreement) for such Unsold Initial Exit Hotel, by (b) thirteen (13). 
If any sale (or deemed sale, if applicable) of an Exit Hotel is consummated
during any Portfolio Accounting Period on a day other than the first day of a
Portfolio Accounting Period, the Aggregate Tenant’s Priority payable for the
Portfolio Properties on the first day of the immediately following Portfolio
Accounting Period (after having been so decreased) shall be further decreased
(but only for such instant Portfolio Accounting Period) by the amount by which
Aggregate Tenant’s Priority for the preceding Portfolio Accounting Period, as
adjusted for reduction on a per diem basis, is less than the amount of Aggregate
Tenant’s Priority actually paid to Tenant for such preceding Portfolio
Accounting Period.

 

“Aggregate Tenant’s Priority Shortfall” shall have the meaning set forth in
Section 2.02.B.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Allocation Formula” shall have the meaning set forth in Section 6.02.C.

 

“Available Funds” shall have the meaning set forth in Section 2.02.A(2).

 

3

--------------------------------------------------------------------------------


 

“Business Day” shall have the meaning given such term in the Management
Agreements.

 

“Consolidated Financials” shall mean, for any fiscal year or other accounting
period of Marriott, annual audited and quarterly unaudited financial statements
of Marriott prepared on a consolidated basis, including Marriott’s consolidated
balance sheet and the related statements of income and cash flows, all in
reasonable detail, and setting forth in comparative form for the corresponding
figures for the corresponding period in the preceding fiscal year, and prepared
in accordance with GAAP throughout the periods reflected.

 

“Controlling Interest” shall mean (i) if the Person is a corporation, the right
to exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such Person (through ownership of such
shares or by contract), or (ii) if the Person is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the business, management or policies of such Person.

 

“Corporate Transfer” shall have the meaning set forth in Section 10.01.A.

 

“Deconsolidation Event” shall have the meaning set forth in Section 6.02.A.

 

“Deductions” shall have the meaning, for each Property, given such term in the
Management Agreement for such Property.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Exit Hotel” shall mean a Portfolio Property sold (or deemed sold) by Landlord
during the Term of this Agreement in accordance with the terms and conditions of
the Exit Hotel Agreement.

 

“Exit Hotel Agreement” shall mean the Exit Hotel Agreement dated of even date
herewith among Landlord, Tenant, Marriott and the Managers.

 

“Exit Hotel Sales Proceeds” shall mean the “Net Sales Proceeds” received, or
deemed to be received, by Landlord upon the sale of an Exit Hotel, as such term
is defined in the Exit Hotel Agreement.

 

“First Incentive Management Fee” shall have the meaning, for each Property,
given such term in the Management Agreement for such Property.

 

“Fiscal Year” shall have the meaning, for each Portfolio Property, given such
term in the Management Agreement for such Portfolio Property.

 

“Franchise Agreement” and “Franchise Agreements” shall have the meanings set
forth in the Recitals, and shall include only the Franchise Agreements for the
Portfolio Properties.

 

“GAAP” shall mean generally accepted accounting principles consistently applied.

 

4

--------------------------------------------------------------------------------


 

“Gross Revenues” shall have the meaning, for each Property, given such term in
the Management Agreement for such Property.

 

“Guaranty Term” shall have the meaning given such term in the Marriott Guaranty
Agreement.

 

“Guaranty Termination Event” shall have the meaning set forth in Section 4.03.

 

“HPT” shall mean Hospitality Properties Trust, a Maryland real estate investment
trust.

 

“HPT Guaranty” shall mean the guaranty agreement of even date herewith pursuant
to which, inter alia, HPT has agreed to guarantee to Marriott and the Managers
(subject to the terms, conditions and limitations set forth therein) that
Landlord will timely fund the costs of the Renovations with respect to certain
Portfolio Properties in accordance with the Renovation-Related Agreements.

 

“Landlord” shall have the meaning set forth in the Recitals.

 

“Landlord Deconsolidation Event” shall have the meaning set forth in
Section 6.02.A.

 

“Lease” shall have the meaning set forth in the Management Agreements.

 

“Management Agreement” and “Management Agreements” shall have the meanings set
forth in the Recitals, but shall include only the Management Agreements for the
Portfolio Properties.

 

“Manager” and “Managers” shall have the meaning set forth in the Preamble.

 

“Manager Deconsolidation Event” shall have the meaning set forth in
Section 6.02.A.

 

“Manager Reserve Advances” shall mean advances made by the Managers and as so
defined in each Management Agreement.

 

“Marriott” shall have the meaning set forth in the Preamble.

 

“Marriott Guaranty Advance” shall mean an advance under the Marriott Guaranty
Agreement allocated to pay a portion of Aggregate Tenant’s Priority (as more
particularly set forth in the Marriott Guaranty Agreement).

 

“Marriott Guaranty Agreement” or “Guaranty Agreement” shall have the meaning set
forth in the Recitals.

 

“Master Funding Agreement” shall mean the Master Funding Agreement of even date
herewith among Landlord, Tenant and Marriott.

 

5

--------------------------------------------------------------------------------


 

“Officer’s Certificate” shall mean a certificate executed by a vice president of
Manager which certifies that with respect to the Aggregate Annual Operating
Statement delivered under Section 3.02.A and the annual accounting delivered
under Section 3.02.B hereof, that the accompanying statement or accounting has
been properly prepared in accordance with GAAP and fairly presents the financial
operations of the Hotels.

 

“Owner Agreement” shall mean the Amended and Restated Owner Agreement applicable
to the Portfolio Properties, among, as applicable, Landlord, Marriott, the
applicable Manager, and Tenant.

 

“Person” shall mean any individual or entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such individual
or entity where the context so admits.

 

“Pooled Reserve” shall have the meaning set forth in Section 5.02.

 

“Pooled Working Capital” shall have the meaning set forth in Section 5.01.

 

“Portfolio Accounting Period” shall have the same meaning as the definition of
“Accounting Period” as set forth in the Management Agreements applicable to the
Portfolio Properties.  Marriott shall have the right to make changes to the
Portfolio Accounting Periods in the future, and appropriate adjustments to this
Agreement’s reporting and accounting procedures shall be made; provided,
however, that no such change or adjustment shall in any way reduce or in any
material respect delay the distribution of Aggregate Operating Profit or other
payments due hereunder.

 

“Portfolio Agreements” shall mean the agreements effective as of January 1, 2011
by and among Marriott, Landlord, the Managers and Tenant, as applicable,
pertaining to the operation of the Portfolio Properties, including without
limitation, this Agreement, the Owner Agreement, the Franchise Agreements and
the Management Agreements.

 

“Portfolio Fiscal Year” shall have the same meaning as the definition of “Fiscal
Year” as set forth in the Management Agreements applicable to the Portfolio
Properties; provided, however, if the “Fiscal Year” as set forth in the
Management Agreements applicable to the Portfolio Properties changes, no such
change or adjustment, as such change is implemented in this Agreement, shall in
any way reduce or in any material respect delay the distribution of Aggregate
Operating Profit or other payments due hereunder.

 

“Portfolio Property” and “Portfolio Properties” shall have the meanings set
forth in the Recitals.

 

“Property” and “Properties” shall have the meanings set forth in the Recitals.

 

“Prorated Portions” shall have the meaning set forth in Section 3.01.

 

6

--------------------------------------------------------------------------------


 

“Reimbursable Advances” shall mean the amounts paid or payable in respect of
Item (2) of Section 2.02.A.

 

“Renovations” shall mean the renovation and improvement work to certain
Portfolio Properties pursuant to the Renovation-Related Agreements.

 

“Renovation Agreement” shall mean the Renovation Agreement of even date herewith
among Landlord, Tenant, and Marriott International Design & Construction
Services, Inc.

 

“Renovation-Related Agreements” shall mean the Master Funding Agreement and the
Renovation Agreement.

 

“Renovation Funding Default” shall mean a failure of Landlord or Tenant to
timely fund the costs of the Renovations in accordance with the
Renovation-Related Agreements.

 

“Reserve” shall have the meaning, for each Property, given such term in the
Management Agreement for such Property.

 

“Second Incentive Management Fee” shall have the meaning, for each Property,
given such term in the Management Agreement for such Property.

 

“Security Deposit” shall mean the security deposit in the aggregate original
amount of Sixty-Four Million Seven Hundred Thousand Dollars ($64,700,000), held
by Tenant pursuant to the terms of the Security Deposit Agreement.

 

“Security Deposit Advances” shall mean advances made pursuant to the terms of
the Security Deposit Agreement.

 

“Security Deposit Agreement” shall mean the Security Deposit Agreement of even
date herewith among Marriott, the Managers and Tenant.

 

“Security Deposit Replenishment” shall mean the amounts paid or payable in
respect of Section 2.02.A(4) to the replenishment of the Security Deposit to the
original amount of Sixty-Four Million Seven Hundred Thousand Dollars
($64,700,000), as such amount may be adjusted from time to time pursuant to the
Security Deposit Agreement.

 

“Sum Due Marriott” shall have the meaning set forth in Section 2.02.A(2).

 

“Sum Due Tenant” shall have the meaning set forth in Section 2.02.A(2).

 

“System Fee” shall have the meaning, for each Property, given such term in the
Management Agreement for such Property.

 

“Tenant” shall have the meaning given such term in the Preamble.

 

7

--------------------------------------------------------------------------------


 

“Tenant Advances” shall mean Tenant Working Capital Advances and Tenant
Aggregate Operating Loss Advances made by Tenant from time to time, together
with simple interest at the rate of nine percent (9%) per annum on the
outstanding balance thereof from time to time.

 

“Tenant Aggregate Operating Loss Advance” shall have the meaning set forth in
Section 3.03.

 

“Tenant Deconsolidation Event” shall have the meaning set forth in
Section 6.02.A.

 

“Tenant Working Capital Advances” shall have the meaning set forth in
Section 5.01.B.

 

“Tenant’s Priority” shall have the meaning, for each Property, given such term
in the Management Agreement for such Property.

 

“Tenant’s Termination Threshold” shall mean, for any given period, an amount
equal to ninety percent (90%) of Aggregate Tenant’s Priority.

 

“Working Capital” shall have the meaning, with respect to each Property, given
such term in the Management Agreement for such Property.

 

ARTICLE II

COMPENSATION OF MANAGERS; PRIORITIES FOR

DISTRIBUTION OF AGGREGATE OPERATING PROFIT

 

2.01.       System and Incentive Management Fees

 

In lieu of the System Fee, the First Incentive Management Fee, and the Second
Incentive Management Fee to be paid pursuant to Section 3.01 of each Management
Agreement, the Managers of the Portfolio Properties and Tenant agree that such
Managers shall be paid, collectively, the following management fees:

 

A.                                    The Aggregate System Fee; plus

 

B.            The Aggregate First Incentive Management Fee; plus

 

C.            The Aggregate Second Incentive Management Fee.

 

The Aggregate First Incentive Management Fee and the Aggregate Second Incentive
Management Fee shall be allocated among the Managers as the Managers shall
determine in their sole discretion, and Tenant shall have no responsibility or
liability in connection with any such allocation as determined by the Managers
or the distribution thereof among the Managers.  If in any Portfolio Fiscal Year
the amount of Aggregate Operating Profit is insufficient, after distributions
higher in the priority of payments set forth in Section 2.02.A, to pay the full
amount of the Aggregate First Incentive Management Fee or the Aggregate Second
Incentive

 

8

--------------------------------------------------------------------------------


 

Management Fee due for such Portfolio Fiscal Year, the amount paid shall be
allocated among the Managers as the Managers shall determine in their sole
discretion, and any portion of the Aggregate First Incentive Management Fee or
the Aggregate Second Incentive Management Fee for such Portfolio Fiscal Year
left unpaid shall be deemed waived and shall not accrue or be payable in any
subsequent Portfolio Fiscal Year and in no event shall Tenant be liable for the
payment of any unpaid portion to Managers.

 

2.02        Priorities for Distribution of Aggregate Operating Profit

 

A.            Aggregate Operating Profit shall be distributed, to the extent
available, in the following order of priority (which distributions Marriott and
the Managers are irrevocably authorized to pay):

 

(1)           First, to Tenant, in an amount equal to Aggregate Tenant’s
Priority.

 

(2)           Second, pari passu, to (i) Tenant in an amount necessary to
reimburse Tenant for all Tenant Advances made by Tenant which have not yet been
repaid by distributions pursuant to this Section 2.02.A(2), and (ii) to
Marriott, in an amount necessary to reimburse Marriott and/or any Affiliate for
all Additional Marriott Advances and all Additional Manager Advances made by
Marriott or any Affiliate from time to time which have not yet been repaid by
distributions pursuant to this Section 2.02.A(2).  If at any time the amounts
available for distribution to Tenant and Marriott and/or any Affiliate pursuant
to this Section 2.02.A(2) (“Available Funds”) are insufficient (a) to repay to
Tenant all outstanding Tenant Advances (the “Sum Due Tenant”), and (b) to repay
to Marriott and/or any Affiliate all outstanding Additional Marriott Advances
and Additional Manager Advances (the “Sum Due Marriott”), then (x) Tenant shall
be paid from the Available Funds the amount obtained by multiplying a number
equal to the amount of the Available Funds by a fraction, the numerator of which
is the Sum Due Tenant and the denominator of which is a number equal to the sum
of the Sum Due Tenant plus the Sum Due Marriott, and (y) Marriott shall be paid
from the Available Funds the amount obtained by multiplying a number equal to
the amount of the Available Funds by a fraction, the numerator of which is the
Sum Due Marriott and the denominator of which is a number equal to the sum of
the Sum Due Tenant plus the Sum Due Marriott.

 

(3)           Third, to the Managers, in an amount equal to the Aggregate First
Incentive Management Fee.

 

(4)           Fourth, to Tenant, in an amount necessary for the Security Deposit
Replenishment.

 

(5)           Fifth, to the Managers, in an amount equal to the Aggregate Second
Incentive Management Fee.

 

(6)           Finally, to Tenant, the balance, if any.

 

B.            For any Portfolio Accounting Period, pursuant to Section 4.03.A
below, Tenant shall receive Aggregate Tenant’s Priority on or before the first
day of each Portfolio Accounting

 

9

--------------------------------------------------------------------------------


 

Period, subject, however, to the following terms of this Section 2.02.B.  If the
projected Aggregate Operating Profit for the applicable Portfolio Accounting
Period, as determined by Marriott and the Managers, is less than Aggregate
Tenant’s Priority with respect to such Portfolio Accounting Period (an
“Aggregate Tenant’s Priority Shortfall”), such Aggregate Tenant’s Priority
Shortfall shall first be funded by Security Deposit Advances, and if the
Security Deposit is depleted or otherwise insufficient to fund such Aggregate
Tenant’s Priority Shortfall, then the amount of the Aggregate Tenant’s Priority
Shortfall required to satisfy the Tenant’s Termination Threshold shall be funded
by Marriott Guaranty Advances for so long as the Marriott Guaranty Agreement is
in effect.  Any amount of the Aggregate Tenant’s Priority Shortfall not funded
by Marriott shall accrue and be paid as provided in Section 3.01 hereof.  If
Marriott elects not to fund up to the Tenant’s Termination Threshold as provided
herein within ten (10) days of receiving written request from Tenant, Tenant
shall have the right to effect a termination  of this Agreement and all (but not
less than all) of the Management Agreements by written notice to Marriott, which
termination shall be effective as of the effective date which is set forth in
said notice; provided that said effective date shall be at least thirty (30)
days after the date of such notice.  Such termination (i) shall be in accordance
with the provisions of Section 11.11 of each Management Agreement, (ii) shall
constitute a Manager Default under each Management Agreement, and (iii) shall
entitle Tenant to all rights and remedies available to it with respect to
Manager Defaults as provided for in Article IX of each Management Agreement.

 

C.            The parties acknowledge that, as of the Effective Date, the
balance of the Security Deposit is Eighteen Million Three Hundred Ninety-One
Thousand Eight Hundred Two and 95/100 Dollars ($18,391,802.95).  During the term
of this Agreement, Tenant shall not make any payment from the Security Deposit,
or otherwise reduce the balance of the Security Deposit, except in connection
with a Security Deposit Advance made pursuant to Section 2.02.B above or
otherwise as permitted by the Security Deposit Agreement.

 

ARTICLE III

ACCOUNTING; INTERIM DISTRIBUTIONS; ANNUAL ADJUSTMENTS

 

3.01        Portfolio Accounting Periods; Statements; Distributions

 

Within twenty (20) days after the close of each Portfolio Accounting Period,
Marriott shall deliver an interim accounting (the “Aggregate Accounting Period
Statement”) to Tenant showing Aggregate Gross Revenues, Aggregate Deductions,
Aggregate Operating Profit, and applications and distributions thereof for the
preceding Portfolio Accounting Period.  Notwithstanding the order of
distribution of Aggregate Operating Profit set forth in Section 2.02.A, for each
Portfolio Accounting Period, Marriott shall, with each such accounting, transfer
to Tenant any interim amounts due Tenant hereunder, transfer to the Managers any
interim amounts due the Managers, and retain any interim amounts due to Marriott
under Section 2.02.A.  In addition, each Manager shall provide Tenant with
interim accountings pursuant to the applicable Management Agreement on an
Accounting Period basis for each Portfolio Property that it manages as if the
applicable Portfolio Property were not a participant in this Agreement.  If the
portion of Aggregate Operating Profit to be distributed to Tenant pursuant to
Sections 2.02.A(1), (2) or (4) is insufficient to pay each of such interim
amounts then due in full following the end of any Portfolio Accounting Period,
any such interim amounts left unpaid shall be paid

 

10

--------------------------------------------------------------------------------

 

from and to the extent of Aggregate Operating Profit available therefor at the
time distributions are made following successive Portfolio Accounting Periods
until such interim amounts are paid in full, and such payments shall be made
from such Aggregate Operating Profit in the same order of priority as other
payments made on account of such item in such following Portfolio Accounting
Periods.  If the portion of Aggregate Operating Profit to be distributed to
Marriott or the Managers pursuant to Section 2.02.A(2), (3) or (5) is
insufficient to pay each of such interim amounts then due in full following the
end of any Portfolio Accounting Period, any such interim amounts left unpaid
shall be paid from and to the extent of Aggregate Operating Profit available
therefor at the time distributions are made following successive Portfolio
Accounting Periods until such interim amounts are paid in full, and such
payments shall be made from such Aggregate Operating Profit in the same order of
priority as other payments made on account of such item in such following
Portfolio Accounting Periods.  Notwithstanding the foregoing sentence, if, in
any Portfolio Fiscal Year, the Aggregate First Incentive Management Fee or the
Aggregate Second Incentive Management Fee is not payable under Section 2.02.A
hereof, the Managers shall not be entitled to the payment of the portion of the
Aggregate First Incentive Management Fee or the Aggregate Second Incentive
Management Fee not payable under Section 2.02.A hereof, and in no event shall
Tenant be liable for the payment of such portion of the Aggregate First
Incentive Management Fee or the Aggregate Second Incentive Management Fee.  The
portion of Aggregate Operating Profit to be distributed to Tenant as Aggregate
Tenant’s Priority and as a Security Deposit Replenishment pursuant to
Section 2.02.A for the then current Portfolio Fiscal Year, as well as the
portion of Aggregate Operating Profit to be distributed to the Managers as their
interim Aggregate First Incentive Management Fee and Second Incentive Management
Fee pursuant to Section 2.02.A shall be determined by applying a cumulative
prorated amount to such Aggregate Tenant’s Priority, Aggregate First Incentive
Management Fee, Security Deposit Replenishment and Aggregate Second Incentive
Management Fee (calculated on a year-to-date basis, with the prorated amount
being one-thirteenth (1/13) of the total amount for each of such items with
respect to each of the Portfolio Properties, for each Portfolio Accounting
Period of each Portfolio Fiscal Year) to the year-to-date cumulative Aggregate
Operating Profit (all such portions being hereinafter collectively referred to
as the “Prorated Portions”).  In each Portfolio Accounting Period after the
first Portfolio Accounting Period of a Portfolio Fiscal Year, inclusive, the
Prorated Portions shall be adjusted to reflect distributions, in each instance,
to Tenant and the Managers and retention by Marriott of Aggregate Operating
Profit with respect to such Prorated Portions for prior Portfolio Accounting
Periods during the then current Portfolio Fiscal Year.  All distributions shall
be made in the order of priority as set forth in Section 2.02.A.

 

3.02        Annual Accounting Statements and Cash Adjustments

 

A.            Calculations and payments of the Aggregate First Incentive
Management Fee, the Aggregate Second Incentive Management Fee, Aggregate
Tenant’s Priority, and distributions of Aggregate Operating Profit made with
respect to each Portfolio Accounting Period within a Portfolio Fiscal Year shall
be accounted for cumulatively within a Portfolio Fiscal Year, but shall not be
cumulative from one Portfolio Fiscal Year to the next.  Calculations and
payments of Reimbursable Advances and the Security Deposit Replenishment shall
be accounted for cumulatively within a Portfolio Fiscal Year, and shall be
cumulative from one Portfolio Fiscal Year to the next.  Within sixty (60) days
after the end of each Portfolio Fiscal Year, Marriott and

 

11

--------------------------------------------------------------------------------


 

the Managers shall deliver to Tenant a statement (the “Aggregate Annual
Operating Statement”) in reasonable detail summarizing the operations of the
Portfolio Properties for the immediately preceding Portfolio Fiscal Year, and an
Officer’s Certificate certifying that such Aggregate Annual Operating Statement
is true and correct.  Marriott, the Managers and Tenant shall, within ten
(10) Business Days after Tenant’s receipt of such Aggregate Annual Operating
Statement, make any adjustments, by cash payment, in the amounts paid or
retained for such Portfolio Fiscal Year as are needed because of the final
figures set forth in such Aggregate Annual Operating Statement.  Such final
accounting shall be controlling over the interim accountings and shall be final
subject to adjustments required as a result of an audit requested by Landlord or
Tenant pursuant to each Management Agreement.  No adjustment shall be made for
any Aggregate Operating Loss or Aggregate Operating Profit in a preceding or
subsequent Portfolio Fiscal Year.  Each Manager shall provide Tenant with
interim and annual statements pursuant to the applicable Management Agreement
for each Portfolio Property that it manages as if the applicable Portfolio
Property were not a participant in this Agreement.

 

B.            In addition, on or before April 30 of each Portfolio Fiscal Year,
commencing on April 30, 2012, the Marriott and the Managers shall deliver to
Tenant and Landlord an Officer’s Certificate setting forth the totals of
Aggregate Gross Revenue, Aggregate Deductions, the calculation of Aggregate
Tenant’s Priority and Security Deposit Replenishments for the Properties which
were Portfolio Properties with respect to which this Agreement was in effect for
the preceding Portfolio Fiscal Year, subject to the audit rights of Tenant as
set forth in each Management Agreement.

 

3.03        Aggregate Operating Loss

 

To the extent there is an Aggregate Operating Loss for any Portfolio Accounting
Period, Tenant shall have the right, without any obligation and in its sole and
absolute discretion, to advance funds required to fund such Aggregate Operating
Loss within twenty (20) days after Marriott has delivered written notice thereof
to Tenant.  Any Aggregate Operating Loss so funded by Tenant shall constitute a
“Tenant Aggregate Operating Loss Advance.”  If Tenant does not fund such
Aggregate Operating Loss, Marriott shall also have the right, within twenty (20)
days after such initial twenty (20) day period, without any obligation and in
its sole and absolute discretion, to advance funds required to fund such
Aggregate Operating Loss, and any such advance shall constitute an Additional
Marriott Advance.  Tenant Aggregate Operating Loss Advances shall be repaid in
accordance with Section 2.02.A(2) hereof, and Additional Marriott Advances shall
be repaid in accordance with Section 2.02.A(2) hereof.  If neither party elects
to advance funds required to fund such Aggregate Operating Loss as provided for
herein, the parties will have the rights set forth in Section 4.01.E of each
Management Agreement for such Portfolio Properties (which right may be exercised
as to all, but not less than all, of such Portfolio Properties).

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV

ACCOUNTS; EXPENDITURES

 

4.01        Accounts

 

All funds derived from operation of the Portfolio Properties shall be deposited
in one or more bank accounts designated by Marriott, which accounts may be
commingled accounts containing other funds owned by or managed by Marriott.  The
Pooled Reserve shall be held in an interest bearing escrow reserve account in a
bank or similar institution designated by Manager and reasonably acceptable to
Tenant and Landlord, and the Pooled Reserve shall not be commingled with any
other funds.  Withdrawals from said accounts shall be made solely by
representatives of Marriott whose signatures have been authorized.  Reasonable
petty cash funds shall be maintained at the Portfolio Properties.

 

4.02                        Expenditures and Payments

 

A.            Marriott, on behalf of and in coordination with the Managers
pursuant to their obligations under the Management Agreements, and in each
instance subject to the provisions of this Agreement, shall make expenditures,
to the extent of the sufficiency of funds available therefor pursuant to this
Agreement, for all Aggregate Deductions, and then, to reimburse Marriott or any
Affiliate for expenditures to the extent such expenditures have constituted a
Manager Reserve Advance pursuant to any of the Management Agreements.  Payments
made to reimburse Marriott or any Affiliate for expenditures to the extent that
such expenditures have constituted a Manager Reserve Advance shall be deducted
from Aggregate Operating Profit prior to any other deduction or distribution
therefrom except for distributions of Aggregate Tenant’s Priority.

 

B.            Tenant irrevocably directs Marriott to pay and Marriott agrees to
pay (or repay, as applicable), from Aggregate Operating Profit, without notice,
demand or request therefor, but in each instance subject to the provisions of
this Agreement: (i) Aggregate Tenant’s Priority, to Tenant when due and payable
hereunder, to the extent of the sufficiency of Aggregate Operating Profit
therefor, (ii) distributions to Tenant, Marriott and/or the Managers with
respect to the Tenant Advances, Additional Marriott Advances and Additional
Manager Advances, (iii) distributions to the Managers with respect to the
Aggregate First Incentive Management Fee, (iv) distributions to Tenant to
replenish any Security Deposit Advances, (v) distributions to the Managers with
respect to the Aggregate Second Incentive Management Fee, and (vi) distributions
to Tenant of the remaining balance, if any, in each of the foregoing instances
set forth in this Section 4.02.B(i) through (vi), at the time interim
distributions are made pursuant to Section 3.01, and to the extent of the
sufficiency of and in the order of distribution of Aggregate Operating Profit
pursuant to Section 2.02.A.

 

4.03                        Classification of Advances Made by Marriott to Cover
Payments of Minimum Aggregate Tenant’s Priority

 

A.            The parties acknowledge that Tenant, to ensure that Tenant has
sufficient funds to timely pay Minimum Rent due pursuant to the Lease, must
receive, and Marriott agrees to pay to

 

13

--------------------------------------------------------------------------------


 

Tenant subject to the sufficiency of funds available therefor pursuant to this
Agreement, the Security Deposit Agreement and the Marriott Guaranty Agreement
(in each case subject to the terms and provisions of such agreements) and in
accordance with Section 2.02.B hereinabove, Aggregate Tenant’s Priority on or
before the first day of each Portfolio Accounting Period.  As a result, it is
possible that Marriott will pay Aggregate Tenant’s Priority prior to determining
whether Aggregate Operating Profit for such Portfolio Accounting Period was
adequate to cover such Aggregate Tenant’s Priority.  If for any given Portfolio
Accounting Period it is determined that Aggregate Operating Profit was
inadequate to cover any such payments of Aggregate Tenant’s Priority made by
Marriott with respect to such Portfolio Accounting Period, then one of the
following shall be applicable:

 

1.                                      if the Guaranty Term had not expired
before the first day of such Portfolio Accounting Period and Marriott’s
obligation to advance funds had not terminated for any other reason pursuant to
the terms of the Marriott Guaranty Agreement (an expiration or termination as
aforesaid, hereinafter, a “Guaranty Termination Event”), then (a) that portion
of Aggregate Tenant’s Priority paid with respect to such Portfolio Accounting
Period up to the amount of Tenant’s Termination Threshold with respect to such
Portfolio Accounting Period, not otherwise funded or required to be funded by a
Security Deposit Advance, shall be deemed to be a Marriott Guaranty Advance made
pursuant to the Marriott Guaranty Agreement, and (b) the remaining portion of
Aggregate Tenant’s Priority paid with respect to such Portfolio Accounting
Period in excess of Tenant’s Termination Threshold may be deducted by Marriott
from any payment of Aggregate Tenant’s Priority to be made with respect to any
successive Portfolio Accounting Period until reimbursed to Marriott; or

 

2.                                      if a Guaranty Termination Event had
occurred prior to the first day of such Portfolio Accounting Period, then that
portion of Aggregate Tenant’s Priority paid with respect to such Portfolio
Accounting Period in excess of the amount of Aggregate Operating Profit for such
Portfolio Accounting Period, not otherwise funded or required to be funded by a
Security Deposit Advance, shall be, at Marriott’s option, (a) deemed to have
been funded by Marriott as an Additional Marriott Advance, up to the amount of
Tenant’s Termination Threshold, with any amount paid in excess of Tenant’s
Termination Threshold to be deducted by Marriott from any payment of Aggregate
Tenant’s Priority to be made with respect to any successive Portfolio Accounting
Period until reimbursed to Marriott, or (b) deducted by Marriott from any
payment of Aggregate Tenant’s Priority to be made with respect to any successive
Portfolio Accounting Period until reimbursed to Marriott.

 

No provision of this Section 4.03.A shall be construed to require Marriott to
make payments of Aggregate Tenant’s Priority except from Aggregate Operating
Profit or, if the Security Deposit is depleted or otherwise insufficient, then
from Marriott Guaranty Advances (for payments up to Tenant’s Termination
Threshold) available therefor.

 

14

--------------------------------------------------------------------------------


 

B.            Notwithstanding anything herein to the contrary, within twenty
(20) days after the end of each Portfolio Accounting Period, Marriott shall
determine whether it is deemed to have made an Additional Marriott Advance or a
Marriott Guaranty Advance (pursuant to the terms of the Marriott Guaranty
Agreement) with respect to such Portfolio Accounting Period, and if Marriott has
made such an advance with respect to such Portfolio Accounting Period, Marriott
shall advise Tenant in writing of the type and amount of such advance (each such
notice, an “Advance Notice”), and the balance of the Aggregate Amount Funded
shall be deemed increased by the amount of any Marriott Guaranty Advance. 
Tenant may, in its sole discretion, elect immediately to repay any such
advance.  This paragraph shall only be applicable with respect to advances made
or deemed made pursuant to this Section 4.03.

 

C.            Notwithstanding anything herein to the contrary, if Landlord or
Tenant fail timely to fund the cost of the Renovations to the Portfolio
Properties in accordance with the Renovation-Related Agreements, and such
failure continues for a period of ten (10) days following receipt of Marriott’s
written request for the same to Landlord and Tenant, then (i) such failure shall
constitute a Guaranty Termination Event, and (ii) any and all Marriott Guaranty
Advances made prior to the date thereof, less any amounts previously paid to the
Managers prior to the date thereof in respect of the Aggregate First Incentive
Management Fee pursuant to Section 2.02.A(3) hereof, shall be immediately due
and payable by Landlord and Tenant (and/or by HPT pursuant to the HPT Guaranty)
to Marriott.

 

4.04        Financial Statements.  Marriott shall furnish the following
statements to Tenant:

 

A.            In the event the same shall no longer be required to be made
public, within forty-five (45) days after each of the first three fiscal
quarters of any Portfolio Fiscal Year, the most recent Consolidated Financials.

 

B.            In the event the same shall no longer be required to be made
public, within ninety (90) days after the end of each Portfolio Fiscal Year, the
most recent Consolidated Financials for such year, certified by an independent
certified public accountant.

 

C.            Promptly after the sending or filing thereof, but only to the
extent not otherwise publicly available, copies of all reports which Marriott
sends to its security holders generally, and copies of all periodic reports
which Marriott files with the United States Securities and Exchange Commission
or any stock exchange on which its shares are listed or traded.

 

ARTICLE V

POOLING OF WORKING CAPITAL AND RESERVES

 

5.01                        Pooling of Working Capital

 

A.            The Working Capital applicable to all Portfolio Properties
pursuant to the Management Agreements shall be pooled and used by Marriott for
the purposes set forth in Section 4.02.A hereof pursuant to the Managers’
cash-management policies (the “Pooled Working Capital”).  Upon any Manager
Deconsolidation Event as to one or more but less than all of the Portfolio
Properties, Pooled Working Capital shall be allocated as described in Section

 

15

--------------------------------------------------------------------------------


 

6.02.B; provided, however, that any allocation of Pooled Working Capital
following the sale (or deemed sale) of an Exit Hotel shall be made in accordance
with the terms of the Exit Hotel Agreement.  Upon the expiration or termination
of all Management Agreements for all Portfolio Properties, Tenant shall, except
as otherwise provided in the Management Agreements or this Agreement, receive
any unused Pooled Working Capital.

 

B.            Tenant shall have the right, without any obligation and in its
sole and absolute discretion, within ten (10) Business Days after written
request therefor, to advance funds necessary to maintain Pooled Working Capital
at a level determined by Marriott to be reasonably necessary to satisfy the
needs of the Portfolio Properties as their operation may from time to time
require.  Any such request by Marriott shall be accompanied by a reasonably
detailed explanation of the reasons for this request.  All funds so advanced
shall be added to Pooled Working Capital.  All advances made by Tenant pursuant
to this Section 5.01.B shall constitute “Tenant Working Capital Advances.” 
Tenant Working Capital Advances shall be repaid in accordance with
Section 2.02.A(2).  Additionally, if Tenant does not elect to provide such
additional funds, Marriott shall also have the right, without any obligation and
in its sole and absolute discretion, within ten (10) Business Days after such
initial ten (10) Business Day period, to advance such additional funds as Tenant
elected not to advance, and any such advance shall constitute an Additional
Marriott Advance.  Additional Marriott Advances shall be repaid in accordance
with Section 2.02.A(2).  If neither party elects to advance funds as
contemplated in this Section 5.01.B, the parties will have the rights set forth
in Section 4.05.A of each Management Agreement for such Portfolio Properties
(which right may be exercised as to all, but not less than all, of such
Portfolio Properties).

 

5.02                        Pooling of Reserves

 

All deposits required to be made to the Reserves pursuant to the Management
Agreements with respect to the Portfolio Properties shall instead be pooled into
one account to be used for the purposes set forth in the Management Agreements
for the Portfolio Properties on a pooled basis (the “Pooled Reserve”). The funds
in the Pooled Reserve shall be available for all Portfolio Properties regardless
of the amount of funds that would otherwise be held in a Reserve for a
particular Portfolio Property if the Reserves were separately maintained.  Upon
any Manager Deconsolidation Event as to one or more but less than all of the
Portfolio Properties, the Pooled Reserve shall be allocated as described in
Section 6.02.B; provided, however, that any allocation of the Pooled Reserves
following the sale (or deemed sale) of an Exit Hotel shall be made in accordance
with the terms of the Exit Hotel Agreement.  Upon the expiration or termination
of all Management Agreements for all Portfolio Properties, Marriott shall,
except as otherwise provided in the Management Agreements or this Agreement,
release and transfer to Landlord or (if directed by Landlord) to Tenant the
remaining Pooled Reserve funds after payment of all expenses that are to be paid
out of the Reserves pursuant to the Management Agreements relating to periods
prior to such expiration or termination.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

REMOVAL OF PROPERTIES AS PORTFOLIO PROPERTIES

 

6.01        Intentionally Deleted.

 

6.02                        Removal of Properties as Portfolio Properties

 

Each of the following shall be, with respect to any Portfolio Property, and
subject to the immediately succeeding paragraph, a “Deconsolidation Event”: 
(i) if any Portfolio Property (other than an Exit Hotel sold (or deemed sold) in
accordance with the terms of the Exit Hotel Agreement) ceases to be owned by
Landlord as of the date hereof, or any Affiliate thereof or of HPT, which for
the purposes hereof, shall include a transfer of a Controlling Interest in
Landlord if following such transfer, Landlord is not owned or controlled by HPT
or an Affiliate of HPT (a “Landlord Deconsolidation Event”); (ii) if any
Portfolio Property (other than an Exit Hotel sold (or deemed sold) in accordance
with the terms of the Exit Hotel Agreement) ceases to be leased by Tenant, or
any Affiliate thereof or of HPT, which for the purposes hereof, shall include a
transfer of a Controlling Interest in Tenant other than to HPT or an Affiliate
of HPT (a “Tenant Deconsolidation Event”); or (iii) if the applicable Management
Agreement is terminated with respect to such Portfolio Property, and the same
does not otherwise result in the execution of a “New Management Agreement” under
the applicable Owner Agreement (other than with respect to an Exit Hotel sold
(or deemed sold) in accordance with the terms of the Exit Hotel Agreement)  (a
“Manager Deconsolidation Event”).  Except as expressly set forth herein, no
provision of this Agreement shall be construed as modifying the terms of the
Lease or any Management Agreement, Franchise Agreement or Owner Agreement with
respect to transfer of any interest of any part therein.

 

Notwithstanding the foregoing, or anything to the contrary contained herein or
in any other Portfolio Agreement, except with respect to a total condemnation of
any Property, (1) no Landlord Deconsolidation Event shall or can occur prior to
the expiration or earlier termination of this Agreement; (2) no Tenant
Deconsolidation Event shall or can occur prior to the completion of the
Renovations pursuant to the Renovation-Related Agreements; and (3) following the
completion of the Renovations pursuant to the Renovation-Related Agreements,
Tenant may consummate a Tenant Deconsolidation Event with respect to all (but
not less than all) of the Portfolio Properties subject to this Agreement at the
time of such Tenant Deconsolidation Event, at no cost to Marriott or the
Managers, provided that (a) Landlord or an Affiliate thereof or HPT shall
continue to own the Portfolio Properties, (b) the permitted purchaser must meet
and comply with the requirements of Section 10.02 of the Management Agreements
and those set forth in the Lease, and (c) Landlord, Tenant and the permitted
purchaser shall execute and deliver such documents as Marriott and the Managers
may reasonably require, including any documents required under the Owner
Agreement, to reflect such assignment or transfer and the continued
applicability of the Portfolio Agreements with respect to the Portfolio
Properties.

 

A.            From and after the date of a Manager Deconsolidation Event with
respect to any particular Portfolio Property, such Property shall no longer be
treated as a Portfolio Property pursuant to this Agreement.  If the Manager
Deconsolidation Event occurs on a day other than the last day of a Portfolio
Accounting Period, the parties shall exclude such prorated amounts of

 

17

--------------------------------------------------------------------------------


 

the Gross Revenues and Deductions (and other amounts as may be necessary)
applicable to such Property for the period following the Manager Deconsolidation
Event, as are appropriate in their reasonable judgment, in the calculation of
Aggregate Gross Revenues and Aggregate Deductions (and other amounts as may be
necessary) for the Portfolio Accounting Period in which the Manager
Deconsolidation Event occurred.  Additionally, the parties shall make such
prorations, adjustments, allocations, and changes pursuant to the Allocation
Formula set forth in Section 6.02.C hereof to reflect the removal of such
Property from being subject to this Agreement, including, without limitation, to
allocate to such Property its continuing liability with respect to any
outstanding Additional Marriott Advances, any outstanding Additional Manager
Advances, any outstanding Security Deposit Advances remaining to be replenished,
and any outstanding Tenant Advances.  Notwithstanding the foregoing, if the
applicable Manager will not continue to manage the Property being removed
pursuant to the Management Agreement applicable to such Property, then
(a) Tenant shall require that any successor manager enter into a cash management
agreement to which the applicable Manager and Marriott are each a party which
provides for assurances that the Operating Profit for such Hotel is applied to
repay amounts due to the applicable Manager and Marriott in accordance with
Section 3.02.B of the Management Agreement with respect to the Hotel, as the
applicable Manager and Marriott may reasonably require, or (b) HPT shall provide
(and Tenant shall cause HPT to so provide) a written guaranty that the Operating
Profit for such Hotel shall be applied to repay amounts due to the applicable
Manager and Marriott in accordance with Section 3.02.B of the Management
Agreement with respect to each such Hotel which Manager will no longer continue
to manage.  Additionally, in the case of a Manager Deconsolidation Event, Tenant
and the applicable Manager, both acting reasonably, shall determine the portion
of (1) the Pooled Working Capital allocable to the Property being removed from
this Agreement and the amount of the Pooled Working Capital so allocated shall
be remitted to the parties entitled to the same pursuant to the applicable
Management Agreement, the Owner Agreement and this Agreement, and (2) the Pooled
Reserve allocable to the Property being removed from this Agreement and the
amount of the Pooled Reserve so allocated shall, after payment of all amounts
properly payable therefrom pursuant to the Management Agreement and this
Agreement: (i) if the Property which is the subject of such Manager
Deconsolidation Event shall remain subject to the Lease, be made available to
Tenant to allow Tenant to fulfill its obligations under the Lease, and
(ii) otherwise, be delivered to Landlord.  In determining the portion of the
Pooled Reserve allocable to such Property, the parties shall take into account
whether and when such Property and the Portfolio Properties have each undergone
a substantial soft-goods or case-goods replacement.

 

C.            The “Allocation Formula” shall be to multiply the amount in
question by a fraction, the numerator of which is the Operating Profit for the
Property with respect to which a Manager Deconsolidation Event has occurred for
the preceding thirteen (13) full Portfolio Accounting Periods, and the
denominator of which is the Aggregate Operating Profit for all Portfolio
Properties for the same period.

 

D.            From and after the date of a Tenant Deconsolidation Event as
permitted hereinabove (that is not also a Manager Deconsolidation Event) with
respect to the Portfolio Properties, such Portfolio Properties shall continue to
be subject to the terms, conditions and provisions of this Agreement and of the
other Portfolio Agreements.  In connection with any permitted Tenant
Deconsolidation Event, Landlord, Tenant and the permitted successor to Tenant
shall execute and deliver such documents as Marriott and the Managers may
reasonably

 

18

--------------------------------------------------------------------------------


 

require to confirm and reflect such Tenant Deconsolidation Event and the
continued applicability of this Agreement and the other Portfolio Agreements
with respect to the Portfolio Properties.

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

7.01        Notices.  Notices, statements and other communications to be given
under the terms of this Agreement shall be in writing and delivered by hand
against receipt sent by certified or registered mail or Express Mail service,
postage prepaid, return receipt requested or by nationally recognized overnight
delivery service, addressed to the parties as follows:

 

To Tenant:

HPT TRS MRP, Inc.

 

c/o Hospitality Properties Trust

 

Two Newton Place

 

255 Washington Street

 

Newton, Massachusetts 02458

 

Attn: President

 

Phone: (617) 964-8389

 

Fax: (617) 969-5730

 

 

To Marriott:

Marriott International, Inc.

(and/or to a

10400 Fernwood Road

Manager,

Bethesda, Maryland 20817

addressed to

Attn: Department 52/923 — Hotel Operations

such Manager

Phone: (301) 380-9555

in care of

Fax: (301) 380-6727

Marriott)

 

 

 

with copy to:

Marriott International, Inc.

 

10400 Fernwood Road

 

Bethesda, Maryland 20817

 

Attn: Department 51/911 — Lodging Financial Analysis

 

Phone: (301) 380-7301

 

Fax: (301) 380-1074

 

or at such other address as is from time to time designated by the party
receiving the notice.  Any such notice that is mailed in accordance herewith
shall be deemed received when delivery is received or refused, as the case may
be.  Additionally, notices may be given by facsimile transmission, provided that
a hard copy of said transmission shall be delivered to the addressee by
nationally recognized overnight delivery service by no later than the second
(2nd) business day following such transmission.  Facsimiles shall be deemed
delivered on the date of such transmission, if received during the receiving
party’s normal business hours or, if not received during the receiving party’s
normal business hours, then on the next succeeding date on which the receiving
party is open for normal business.

 

19

--------------------------------------------------------------------------------


 

7.02        Applicable Law.

 

This Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of the State of Maryland, without regard to its “choice
of law” rules.

 

7.03        Dispute Resolution; Arbitration and Expert Resolution.  Disputes
under this Agreement shall be resolved by Arbitration in accordance with the
procedures set forth in Section 11.22.A of the Management Agreements, unless the
underlying dispute is one which, if arising under the Management Agreements
would be resolved by referral to an Expert, in which event, the Dispute shall be
resolved in accordance with the procedures set forth in Section 11.22.B of the
applicable Management Agreement(s).

 

7.04        Waiver of Jury Trial.  In the event there occurs a Dispute, or an
aspect of a Dispute, which under the Rules cannot be resolved by Arbitration,
but must be referred to a court for determination, each of Tenant, Marriott and
the Managers hereby absolutely, irrevocably and unconditionally waive trial by
jury in connection with any litigation, action, suit or proceeding relating to
the resolution of such Dispute.

 

7.05        Binding Effect

 

The rights, powers, privileges, and discretions (hereinafter referred to as the
“rights”) to which the parties may be entitled hereunder shall inure to the
benefit of each of their respective successors and permitted assigns.  All the
rights of the parties herein are cumulative and not alternative and may be
enforced successively or concurrently.  Failure of either party to exercise any
of its rights shall not be deemed a waiver thereof, and no waiver of any of a
party’s rights shall be deemed to apply to any other rights.  The terms,
covenants, and conditions of or imposed upon each party herein shall be binding
upon the successors and assigns of such party.

 

7.06        Severability

 

In case any provision (or any part of any provision) contained in this Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalid, illegal or unenforceable provision shall not affect any
other provision (or remaining part of the affected provision) of this Agreement,
but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had not been included herein.

 

7.07        Grammar

 

When used herein, the singular shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to all
genders.

 

7.08        Time of the Essence

 

Time is of the essence in the performance of the obligations and undertakings of
the parties hereto.

 

20

--------------------------------------------------------------------------------

 

7.09        Captions

 

The captions appearing in this Agreement are inserted only as a matter of
convenience and do not define, limit, construe or describe the scope or intent
of the sections of this Agreement nor in any way affect this Agreement.

 

7.10        Remedies

 

No remedy herein conferred upon a party hereto is intended to be exclusive of
any other remedy, and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.

 

7.11        Due Authorization

 

Each party hereto represents and warrants to the other that this Agreement has
been duly authorized, executed and delivered by the representing party, and
constitutes the binding and enforceable obligation of such party subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium, and other
laws affecting the rights of creditors generally; and (ii) the exercise of
judicial discretion in accordance with general principles of equity.

 

7.12        Counterparts

 

The parties agree that this Agreement may be signed and delivered in
counterparts.

 

7.13        Entire Agreement

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and shall supersede and take the place of
any other instruments purporting to be an agreement of the parties hereto
relating to the subject matter hereof.

 

7.14        GAAP.  All calculations made pursuant to this Agreement shall,
except to the extent expressly provided to the contrary herein, be made in
accordance with generally accepted accounting principles, consistently applied.

 

7.15        Tenant’s Obligations Under The Lease.  Nothing contained herein
shall limit Tenant’s obligations under the Lease.  It is acknowledged by the
parties hereto that this Agreement is not intended to, and shall not, interfere
with or restrict Landlord’s rights under the Lease.

 

7.16        Termination of Tenant Liability.  Upon expiration of the entire term
of each Management Agreement and expiration of the entire term of the Lease (in
each instance including with respect to any exercised renewals), and provided
that such expiration did not result from a default by Tenant under any
Management Agreement, Tenant shall have no further liability for repayment of
Additional Marriott Advances made pursuant to this Agreement.

 

21

--------------------------------------------------------------------------------


 

7.17        Default.  It shall be a default by any party hereto if such party
fails to perform any obligation hereunder within eight (8) Business Days after
receipt of written notice from a non-defaulting party demanding such cure, or,
if such default is susceptible of cure, but such cure cannot be accomplished
within said eight (8) Business Day period of time, if the defaulting party fails
to commence the cure of such default within such eight (8) Business Day period
of such notice or thereafter fails to diligently pursue such cure to completion.

 

7.18        NONLIABILITY OF OFFICERS, ETC.  NO TRUSTEE, OFFICER, SHAREHOLDER OR
AGENT OF MARRIOTT, ANY MANAGER OR TENANT SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST,
MARRIOTT, ANY MANAGER OR TENANT.  ALL PERSONS DEALING WITH MARRIOTT, ANY MANAGER
OR TENANT, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF MARRIOTT, THE APPLICABLE
MANAGER OR TENANT, AS THE CASE MAY BE, FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION HEREUNDER.

 

7.19        Single Agreement; Integration.

 

A.            It is expressly acknowledged and agreed by each of Marriott, the
Managers, Landlord and Tenant that the underlying terms and conditions of this
Agreement, the Marriott Guaranty Agreement, the Management Agreements, the
Franchise Agreements and each and every other document and agreement entered
into in connection herewith or therewith and/or contemplated hereby or thereby
(collectively, the “Deal Terms”) have been negotiated by the parties as a single
integrated transaction.  The fact that there exists separate Management
Agreements for the different hotel brands is merely a matter of convenience to
Marriott and the Managers to reflect their existing internal corporate
organization.  The purpose of this Agreement and the intent of the parties
hereto is that the Portfolio Properties at all times constitute a single pool
and a portfolio.  The purpose of this Agreement is that the Portfolio Properties
constitute a single pool and the Deal Terms have been established with that
purpose.  The aggregation and integration of the Portfolio Properties into a
single pool and portfolio is a material inducement to Landlord and Tenant to
agree to the Deal Terms and an underiding principle of the Deal Terms.

 

(B)          The Managers acknowledge and agree that a fundamental and material
purpose of this Agreement is to integrate the Portfolio Properties and Deal
Terms as one and to invalidate the right of any Manager to reject any Management
Agreement or this Agreement as to a particular Portfolio Property (and not to
all Portfolio Properties) in the event of a bankruptcy of such Manager. 
Accordingly, each Manager hereby waives, to the maximum extent permitted by law,
any right to terminate this Agreement or reject any of the Deal Terms, whether
pursuant to the Title 11 of the U.S. Code or any other similar insolvency or
state bankruptcy laws.

 

22

--------------------------------------------------------------------------------


 

7.20                 Special Termination Right.

 

The parties acknowledge and agree that if, notwithstanding the provisions of
Section 7.19.B any Manager terminates any Management Agreement or this Agreement
in connection with such Manager’s reorganization, recapitalization or
bankruptcy, Tenant shall have the right to terminate each remaining Management
Agreement and Franchise Agreement (without any termination fee or penalty) by
giving written notice thereof to Marriott and the Managers, in which event, all
Management Agreements and Franchise Agreements shall terminate on the later to
occur of the date set forth in such notice and thirty (30) days after the giving
thereof.

 

[Signatures begin on the following page.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.

 

 

 

MARRIOTT:

 

 

 

WITNESS:

 

MARRIOTT INTERNATIONAL, INC.

 

 

 

 

 

/s/ Edward S. Evans III

 

By:

/s/ Michael E. Dearing

(SEAL)

Name:

Edward S. Evans III

 

Name:

Michael E. Dearing

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

MANAGERS:

 

 

 

 

 

WITNESS:

 

MARRIOTT HOTEL SERVICES, INC.

 

 

 

 

 

/s/ Edward S. Evans III

 

By:

/s/ Michael E. Dearing

(SEAL)

Name:

Edward S. Evans III

 

Name:

Michael E. Dearing

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

WITNESS:

 

RESIDENCE INN BY MARRIOTT, LLC

 

 

 

 

 

 

/s/ Edward S. Evans III

 

By:

/s/ Michael E. Dearing

(SEAL)

Name:

Edward S. Evans III

 

Name:

Michael E. Dearing

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

WITNESS:

 

COURTYARD MANAGEMENT CORPORATION

 

 

 

 

 

 

/s/ Edward S. Evans III

 

By:

/s/ Michael E. Dearing

(SEAL)

Name:

Edward S. Evans III

 

Name:

Michael E. Dearing

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

WITNESS:

 

SPRINGHILL SMC, LLC

 

 

 

 

 

 

 

/s/ Edward S. Evans III

 

By:

/s/ Michael E. Dearing

(SEAL)

Name:

Edward S. Evans III

 

Name:

Michael E. Dearing

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

WITNESS:

 

TOWNEPLACE MANAGEMENT, LLC

 

 

 

 

 

 

/s/ Edward S. Evans III

 

By:

/s/ Michael E. Dearing

(SEAL)

Name:

Edward S. Evans III

 

Name:

Michael E. Dearing

 

 

 

Title:

Authorized Signatory

 

 

S-1

 

[Signature page to Pooling Agreement]

 

--------------------------------------------------------------------------------


 

 

 

TENANT:

 

 

 

 

 

WITNESS:

 

HPT TRS MRP, INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Judith A. Crowley

 

By:

/s/ Jennifer B. Clark

(SEAL)

Name:

Judith A. Crowley

 

Name:

Jennifer B. Clark

 

 

 

Title:

President

 

 

S-2

 

[Signature page to Pooling Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Portfolio Properties

 

(Initially Comprised of Retained Hotels and Initial Exit Hotels)

 

Retained Hotels

 

1

 

33752

 

MHR

 

Nashville Airport Marriott

 

TN

 

 

 

 

 

 

 

 

 

2

 

311MD

 

CY

 

Houston Hobby Airport

 

TX

3

 

311Q8

 

CY

 

Allentown Bethlehem/Lehigh Valley Airport

 

PA

4

 

311QH

 

CY

 

Charleston Coliseum

 

SC

5

 

311JP

 

CY

 

Oakland Emeryville

 

CA

6

 

311Q1

 

CY

 

Tempe Downtown

 

AZ

7

 

311Q3

 

CY

 

Pleasant Hill

 

CA

8

 

311QD

 

CY

 

Oklahoma City Northwest

 

OK

9

 

311QB

 

CY

 

San Ramon

 

CA

10

 

311QC

 

CY

 

Richmond Northwest

 

VA

11

 

311NF

 

CY

 

Dallas Richardson at Campbell

 

TX

12

 

311QN

 

CY

 

Las Vegas Summerlin

 

NV

13

 

311QW

 

CY

 

Phoenix Chandler

 

AZ

14

 

311QX

 

CY

 

San Francisco Airport/Oyster Point Waterfront

 

CA

 

 

 

 

 

 

 

 

 

15

 

57135

 

RIBM

 

Chicago Downtown/Magnificent Mile

 

IL

16

 

57312

 

RIBM

 

Dallas Market Center

 

TX

17

 

57316

 

RIBM

 

Albuquerque

 

NM

18

 

57315

 

RIBM

 

Dallas Central Expressway

 

TX

19

 

57233

 

RIBM

 

Atlanta Alpharetta/Windward

 

GA

20

 

57133

 

RIBM

 

Philadelphia Willow Grove

 

PA

21

 

57235

 

RIBM

 

Nashville Brentwood

 

TN

22

 

57427

 

RIBM

 

Scottsdale Paradise Valley

 

AZ

23

 

57130

 

RIBM

 

Syracuse Carrier Circle

 

NY

24

 

57428

 

RIBM

 

Tempe

 

AZ

25

 

57421

 

RIBM

 

Huntington Beach Fountain Valley

 

CA

26

 

57236

 

RIBM

 

Durham Research Triangle Park

 

NC

27

 

57129

 

RIBM

 

Annapolis

 

MD

28

 

57126

 

RIBM

 

Boston Westborough

 

MA

29

 

57424

 

RIBM

 

San Diego Rancho Bernardo/Carmel Mountain Ranch

 

CA

30

 

57430

 

RIBM

 

Fresno

 

CA

31

 

57319

 

RIBM

 

Fort Worth Fossil Creek

 

TX

32

 

57322

 

RIBM

 

Dallas Richardson

 

TX

33

 

57320

 

RIBM

 

San Antonio Downtown/Alamo Plaza

 

TX

34

 

57433

 

RIBM

 

Reno

 

NV

35

 

57145

 

RIBM

 

Charlottesville

 

VA

36

 

57239

 

RIBM

 

Atlanta Kennesaw/Town Center

 

GA

 

--------------------------------------------------------------------------------


 

37

 

57144

 

RIBM

 

Fair Lakes Fairfax

 

VA

38

 

57152

 

RIBM

 

Chicago Waukegan/Gurnee

 

IL

39

 

57248

 

RIBM

 

Raleigh Cary

 

NC

40

 

57243

 

RIBM

 

New Orleans Downtown

 

LA

41

 

57147

 

RIBM

 

Baltimore BWI Airport

 

MD

42

 

57143

 

RIBM

 

Parsippany

 

NJ

43

 

57251

 

RIBM

 

Atlanta Alpharetta/North Point Mall

 

GA

44

 

57155

 

RIBM

 

Charleston

 

WV

45

 

57441

 

RIBM

 

San Francisco Airport/Oyster Point Waterfront

 

CA

 

 

 

 

 

 

 

 

 

46

 

192KC

 

SHS

 

Seattle South/Renton

 

WA

47

 

192KD

 

SHS

 

Nashville Airport

 

TN

 

 

 

 

 

 

 

 

 

48

 

645A2

 

TPS

 

Chantilly Dulles South

 

VA

49

 

645AL

 

TPS

 

Falls Church

 

VA

50

 

645BF

 

TPS

 

Seattle South/Renton

 

WA

 

Initial Exit Hotels

 

3

 

57128

 

RIBM

 

Detroit Warren

 

MI

4

 

57242

 

RIBM

 

Birmingham Homewood

 

AL

5

 

57142

 

RIBM

 

Allentown Bethlehem/Lehigh Valley Airport

 

PA

6

 

57250

 

RIBM

 

Raleigh-Durham Airport

 

NC

 

 

 

 

 

 

 

 

 

7

 

645A1

 

TPS

 

Newport News Yorktown

 

VA

8

 

645A8

 

TPS

 

Atlanta Norcross/Peachtree Corners

 

GA

9

 

645A9

 

TPS

 

Atlanta Northlake

 

GA

10

 

645AG

 

TPS

 

Virginia Beach

 

VA

11

 

645A4

 

TPS

 

Richmond

 

VA

12

 

645AE

 

TPS

 

Chicago Elgin/West Dundee

 

IL

13

 

645AK

 

TPS

 

Detroit Novi

 

MI

14

 

645AX

 

TPS

 

Boston North Shore/Danvers

 

MA

15

 

645AW

 

TPS

 

Scottsdale

 

AZ

 

 

 

 

 

 

 

 

 

16

 

311QE

 

CY

 

Chicago Elgin/West Dundee

 

IL

17

 

311QM

 

CY

 

Detroit Novi

 

MI

18

 

311Q7

 

CY

 

Birmingham Colonnade

 

AL

19

 

311Q2

 

CY

 

Fort Worth Fossil Creek

 

TX

20

 

311QJ

 

CY

 

Durham Research Triangle Park

 

NC

 

--------------------------------------------------------------------------------
